DAVIDSON, Presiding Judge.
On a former day of this term the judgment herein was affirmed. Appellant has filed a motion for rehearing in regard to the insufficiency of the facts. The case is as strongly stated in the original opinion as the evidence in the record will justify. We are of opinion, after a more careful review and consideration of the evidence, that this affirmance ought to be set aside and the judgment reversed. The evidence, as stated in the original opinion, is not satisfactory, and it could have been made much more so. The statement of facts shows and the opinion quotes statements made by an -unknown party to the proprietress of the house as detailed in the original opinion to the effect that witness informed proprietress that he had caught this boy jumping out of the window. The name of this witness was not disclosed by the proprietress on the trial, and he did not testify. Without narrating the evidence further than as stated in the original opinion, and the uncertainty of it, its hearsay character, and nature, and its general weakness, we are of opinion the motion should be granted, the affirmance set aside, and a new trial awarded appellant. •
The motion for rehearing is granted, the affirmance is set aside, and the judgment is reversed and the cause is remanded.

Reversed and remanded,